Case 1:18-cv-01471-CBA-CLP Document 106 Filed 09/15/21 PageClerk’s
                                                            1 of 3Office
                                                                   PageID #: 1525
                                                             Filed Date: 9/15/21

                                                             U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF NEW
                                                             YORK
                                                             BROOKLYN OFFICE
Case 1:18-cv-01471-CBA-CLP Document 106 Filed 09/15/21 Page 2 of 3 PageID #: 1526
Case 1:18-cv-01471-CBA-CLP Document 106 Filed 09/15/21 Page 3 of 3 PageID #: 1527




                                             s/Carol Bagley Amon
